Citation Nr: 1037096	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  07-26 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran had active service from September 1976 to November 
1982.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which, in part, denied the reopening of the Veteran's claim for 
service connection for a low back disability.  

In June 2010, the Veteran testified at a hearing at the RO before 
the undersigned.  A transcript of his testimony is associated 
with the claims file.  


FINDINGS OF FACT

1.  The RO denied the Veteran's claim for service connection for 
a low back disability in a July 1995 rating decision; he was 
notified of this decision that same month, but he did not file an 
appeal.

2.  The evidence received since the July 1995 rating decision 
includes VA medical records dated in 1982, within days of the 
Veteran's separation from active service; those medical records 
present a reasonable possibility of substantiating the claim.

3.  The Veteran has a current low back disability diagnosed as 
degenerative disc disease. 

4.  The medical evidence reveals a continuity of symptomatology 
of low back pain, including radicular symptoms, dating back to 
service.



CONCLUSIONS OF LAW

1.  Evidence received since the July 1995 RO rating decision is 
new and material and the Veteran's claim for service connection 
for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

2.  The criteria for service connection for a low back disability 
have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is required to meet the notice and duty to assist provisions 
of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable 
outcome below, no conceivable prejudice to the Veteran could 
result from the grant of service connection.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). There has been essential 
compliance with the mandates of the VCAA.

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Reopening a claim for service connection, which has been 
previously and finally disallowed, requires that new and material 
evidence be presented or secured since the last final 
disallowance of that claim.  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed the Secretary shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

The fact that the RO may have determined that new and material 
evidence was presented, and reopened the claim on that basis, is 
not binding on the Board's determination of the question of 
whether new and material evidence has been submitted.  The Board 
must address the issue initially itself.  Barnett v. Brown, 83 
F.3d 1380, 1384 (Fed. Cir. 1996).  If the Board finds that no 
such evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. Brown, 
9 Vet. App. 167, 171 (1996).

Evidence is considered "new" if it was not previously submitted 
to agency decision makers.  "Material" evidence is evidence 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  For determining whether a case 
should be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

The RO denied the Veteran's claim for service connection for a 
low back disability in a July 1995 rating decision.  He was 
notified of this decision that same month, but did not file an 
appeal.  This rating decision became final.  38 U.S.C.A. 
§ 7105(c).  At that time service connection was specifically 
denied on a secondary basis.  The Veteran had claimed that his 
orthopedic low back disability was caused secondary to his 
service-connected lymphocytic meningitis.  

The evidence of record at the time of the July 1995 rating 
decision consisted of:  the Veteran's service treatment records; 
private treatment records dated in 1990 and 1991; VA treatment 
records dated 1989 to 1994; and VA examination reports dated 
February 1983 and October 1992.  There was no evidence linking 
the Veteran's orthopedic low back disability to his service-
connected meningitis.  

The evidence received since the July 1995 rating decision 
includes the Veteran's June 2010 hearing testimony and a large 
volume of VA treatment records.  The recent VA treatment records 
obtained reveal that the Veteran is diagnosed with degenerative 
disc disease which required surgical treatment.  The older VA 
treatment records obtained are dated from 1982 to 1984 and reveal 
treatment for complaints of low back pain, including radicular 
symptoms, at that time.  This evidence is "new," as it was not 
considered at the time of the prior determination in July 1995; 
it is also "material" in that it addresses the elements 
required for direct service connection and tends to substantiate 
the claim for service connection.  Accordingly, reopening of the 
claim for service connection for a low back disability, diagnosed 
as degenerative disc disease, is warranted.

Again, service connection may be established for a disability 
resulting from personal injury suffered or disease contracted in 
the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, then a 
showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the condition 
noted during service (or in a presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus 
between service and the current disability can be satisfied by 
medical or lay evidence of continuity of symptomatology and 
medical evidence of a nexus between the present disability and 
the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service. 38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

The Veteran previously claimed entitlement to service connection 
for a low back disability on a secondary basis.  He previously 
claimed that his current low back disability was the result of 
his service-connected meningitis.  The Veteran now claims service 
connection on a direct basis.  He claims that he fell and injured 
his back during active service and that this is the cause of his 
current degenerative disc disease.  

In June 2010, the Veteran presented sworn testimony at a hearing 
before the undersigned.  He testified that during service he fell 
and injured his low back.  He further testified that at the time 
he was also diagnosed with meningitis and that this was treated 
as the more pressing medical problem, and that the fall injury 
was not noted.  

The Veteran's service treatment records reveal a diagnosis of 
meningitis during service, but they do not reveal any treatment 
for a back injury resulting from a fall.  Service records 
establish that the Veteran served as a Marine Corps embassy guard 
at the United States Embassy in Libreville, Gabon, Africa.  As 
such, the Board acknowledges that in such a duty station the full 
availability of service department medical facilities would not 
be available.  

The Veteran's discharge papers, DD 214, reveal that he separated 
from service on November 5, 1982.  A VA treatment record dated 
November 17, 1982 reveals that he sought treatment for complaints 
of low back pain.  The Veteran's reported history of meningitis 
was noted but no history of recurrent injury was indicated.  A 
February 1983 VA treatment record reveals that the Veteran 
reported complaints of low back pain dating back two years.  At 
this time, the Veteran specifically reported radicular symptoms 
of pain radiating down his right leg.  The diagnosis was simply 
"low back syndrome."  VA treatment records dated from 1983 to 
1984 show continued evaluation for complaints of low back pain 
with pain radiating into the lower extremities.  

Private medical records reveal that the Veteran was injured in a 
motor vehicle accident in January 1990.  However, these records 
reveal complaints related to neck and shoulder pain and not low 
back symptoms.  Recent VA medical records reveal a clear 
diagnosis of degenerative disc disease.  

The evidence supports a grant of service connection for a low 
back disability diagnosed as degenerative disc disease.  The 
Veteran's service treatment records do not reveal complaints of, 
or treatment for, a low back injury during service.  However, he 
reports such an injury during service.  Lay testimony is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal knowledge 
and observations of the witness.  Davidson v. Shinseki, 581 F.3d. 
1313 (Fed. Cir. 2009).  The Veteran is competent to report having 
a low back injury during service.  The Veteran currently has 
degenerative disc disease of the lumbosacral spine.  The Veteran 
reports a continuity of symptomatology of low back pain, 
including radicular symptoms, dating from service to present.  
The VA treatment records support the Veteran's assertions as 
there is a VA treatment record dated days after the Veteran's 
separation from service showing complaints of low back pain.  
Another VA treatment record dated in February 1983, within months 
of separation from service, reveals complaints of low back pain 
which radiated into the lower extremities.  VA treatment records 
also document similar complaints of radicular low back pain until 
the present.  The evidence reveals a continuity of symptomatology 
of low back pain with radicular symptoms dating from service to 
present.  The Veteran has a current diagnosis of degenerative 
disc disease.  

Accordingly, service connection for a low back disability, 
diagnosed as degenerative disc disease is warranted.


ORDER

New and material evidence having been submitted, the claim for 
service connection for low back disability is reopened.

Service connection for a low back disability is granted.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


